Exhibit 10.3
 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 


April 9, 2009


VIA HAND DELIVERY


Douglas Brandon
12010 Sunset Hills Road
Reston, VA 20190




Dear Doug:


This letter (“Letter Agreement”) confirms our agreement concerning the severance
and other benefits to which you may become entitled in the event that your
employment with TerreStar Networks Inc., a Delaware corporation (the “Company”),
or its successor terminates, as more fully described below.


The Company and you agree as follows:


Should the Company terminate your employment without Cause (as defined below),
you shall be entitled to receive a severance benefit, equal to 6 months of your
base salary in effect at that time, subject to all applicable deductions and
withholdings.  You shall also be entitled to receive this severance benefit in
the event of a Change of Control, as defined in the Company’s 2006 Equity
Incentive Plan, that results in your employment being terminated without Cause
by the Company or its successor or the acquirer of substantially all the assets
of the Company (or a parent entity to such successor or acquirer) (such
successor, acquirer, and parent entity to the successor or acquirer,
collectively, the “Successor”) coincident with or within 60 days after the
closing of the Change of Control transaction (or within 60 days after the
occurrence of a Change of Control if such Change of Control occurs in the
absence of a closing).  For this purpose, if your employment continues with the
Company’s Successor following the Change of Control transaction, you shall not
be entitled to receive the severance benefit solely on account of your
employment with the Company having terminated.


Subject to the condition described in the next sentence, the severance benefit
will commence being paid within 30 days after your last day of employment with
us (or our Successor) and will be paid pro rata in accordance the normal pay
cycle of the Company (or the employing entity) in effect when your employment
terminates.  Payment of this severance benefit is in consideration for and
conditional upon your execution and nonrevocation of a mutual release agreement,
in form and substance acceptable to the Company (or our Successor), within 21
days after your termination of employment (or within such other time period as
may be required by applicable law), by which you release the Company (and our
Successor) and related persons from any claims, obligations and liabilities of
any type whatsoever, except for the provision of this severance benefit.
 

--------------------------------------------------------------------------------


 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 
 
If your employment with the Company or its Successor terminates under the
conditions described above that give rise to the payment of the severance
benefit under this Letter Agreement, any outstanding, then-unvested stock
options, shares of restricted stock or restricted stock units, or other rights
to acquire equity securities of the Company or its parent corporation
(collectively, the “Award Shares”) awarded to you under any plan of the Company
or its parent corporation shall become fully vested effective immediately prior
to the effective time of your termination of employment; provided, however, that
such vesting acceleration and your rights with respect to those Award Shares
shall be conditioned upon the mutual release agreement described above becoming
effective.  The provisions of this paragraph serve to amend any provision in an
applicable award agreement or plan document to the contrary, whether now or
hereafter existing.


You will not be eligible for this severance benefit or the vesting acceleration
of Award Shares under this Letter Agreement should you voluntarily resign from
the Company or its Successor or if your employment is terminated for Cause.  In
addition, you will not be eligible for this severance benefit or the vesting
acceleration of Award Shares, except as otherwise may be provided in the
applicable award agreement or plan under which such Award Shares are granted, in
the event that your employment with the Company or its Successor terminates as a
result of your death or total disability.  Termination for Cause for purposes of
this Letter Agreement shall mean termination on account of your willful and
continued failure to substantially perform your job duties, engaging in illegal
conduct or gross misconduct, personal dishonesty or breach of fiduciary duty to
the Company or violation of any law, rule or regulation, other than traffic
violations, misdemeanors or similar offenses.


Notwithstanding the foregoing, if payment of the severance benefit arises on
account of your separation from service while you are a “specified employee” (as
defined under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and determined in good faith by the Company’s Compensation and Stock
Option Committee), then to the extent that a severance benefit payment
constitutes a payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1 (b)(3) through (b)(12)) that is scheduled
to be paid within 6 months after such separation from service, the severance
benefit payment shall accrue without interest and shall be paid within 15 days
after the end of the 6-month period beginning on the date of such separation
from service or, if earlier, within 15 days after the appointment of the
personal representative or executor of your estate following your death.  For
this purpose, the right to a series of installment payments shall be treated as
a right to a series of separate payments.  “Termination of employment,” or words
of similar import, as used in this Letter Agreement, means for purposes of any
payments under this Letter Agreement that are payments of deferred compensation
subject to Section 409A of the Code, your “separation from service” as defined
in Section 409A of the Code.
 

--------------------------------------------------------------------------------


 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 
 
The Company agrees that, if your employment with the Company terminates, you are
not required to seek other employment or to attempt in any way to reduce any
amounts payable to you by the Company pursuant to this Letter
Agreement.  Further, the amount of any payment or benefit provided for in this
Letter Agreement shall not be reduced by any compensation earned by you as the
result of employment by another employer or by retirement benefits.


This Letter Agreement shall constitute the entire understanding of the parties
with respect to the subject matter herein and shall supersede any and all
existing oral or written agreements, representations or warranties between you
and the Company or any of its affiliated entities relating to the terms of your
employment by the Company, but shall not supersede that certain Employee
Proprietary Information and Inventions Agreement between the Company and you
dated May 10, 2007, nor any other similar agreement by which you are bound
containing similar obligations (collectively, the “Confidentiality
Agreements”).  Nothing contained in this Letter Agreement is intended to change
the fact that your employment with the Company is “at will” and may be
terminated by either you or the Company at any time.  Nothing in this Letter
Agreement shall prevent or limit your continuing or future participation in any
benefit, bonus, incentive or other plan or program provided by the Company and
for which you may qualify, nor shall anything herein limit or otherwise
negatively affect such rights as you may have under any stock option or other
agreement with the Company or any of its affiliated companies.  Except as
otherwise provided herein, amounts and benefits which are vested benefits or
which you are otherwise entitled to receive under any plan, program, agreement
or arrangement of the Company at or subsequent to the date that your employment
terminates shall be payable in accordance with such plan, program, agreement or
arrangement.


This Letter Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, representatives, successors and
assigns.  This Letter Agreement shall not be assignable by you (but any payments
due under this Letter Agreement which would be payable at a time after your
death shall be paid to your estate).  The Company shall require any successor,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all of the business and/or assets of the Company expressly
to assume and agree to perform this Letter Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place.
 

--------------------------------------------------------------------------------


 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 
 
Any controversy, dispute or claim of whatever nature arising out of, or in
relation to, this Letter Agreement shall be resolved first by prompt, informal,
good faith negotiations by the parties.  If a mutually satisfactory resolution
is not reached by such good faith negotiations within 45 days, the parties agree
that such controversy, dispute or claim shall be resolved exclusively through
final and binding arbitration before a single neutral arbitrator in Fairfax
County, Virginia in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association then in effect.  The parties agree that any
award rendered by the arbitrator shall be final and binding, and that judgment
upon the award may be entered in any court having jurisdiction thereof..  The
parties further acknowledge and agree that, due to the nature of the
confidential information, trade secrets, and intellectual property belonging to
the Company and its affiliates to which you have or will be given access, and
the likelihood of significant harm that the Company and its affiliates would
suffer in the event that such information was disclosed to third parties,
nothing in this paragraph shall preclude the Company from going to court to seek
injunctive relief to prevent you from violating the obligations established
under the Confidentiality Agreements.  This agreement to arbitrate does not
include claims that, by law, may not be subject to mandatory arbitration.  These
dispute resolution provisions shall survive the expiration or termination of
this Letter Agreement and of your employment.


This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Virginia applicable to agreements made and to be
performed in that Commonwealth, without reference to its principles of conflict
of laws.


This Letter Agreement shall not be modified, waived or amended except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.  Any provision of this Letter Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be deemed severable from the remainder of this Letter Agreement, and the
remaining provisions contained in this Letter Agreement shall be construed to
preserve to the maximum permissible extent the intent and purposes of this
Letter Agreement.


This Letter Agreement may be executed in any number of counterparts, by original
signature or facsimile, each of which so executed shall be deemed to be an
original, and such counterparts will together constitute but one Letter
Agreement.


{Signature page follows}
 
 
 

--------------------------------------------------------------------------------


 

[tslogo.jpg] 
TerreStar Networks
One Discovery Square
12010 Sunset Hills Rd. Suite 600
Reston, VA 20190

 
 
If the foregoing terms are acceptable to you, please confirm your agreement by
signing your name below.  Your signature below will indicate that you are
entering into this Letter Agreement freely and with a full understanding of its
terms and effect.



 
Very truly yours,
     
/s/ Jeffrey W. Epstein
 
Jeffrey W. Epstein
 
President, TerreStar Networks Inc.
           
AGREED AND ACCEPTED:
       
/s/ Douglas Brandon
   
Douglas Brandon
         
Date:
April 9, 2009
   


 
 
 
 

--------------------------------------------------------------------------------

 